Name: Commission Regulation (EEC) No 308/80 of 11 February 1980 on the classification of goods under heading No 59.08 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|31980R0308Commission Regulation (EEC) No 308/80 of 11 February 1980 on the classification of goods under heading No 59.08 of the Common Customs Tariff Official Journal L 035 , 12/02/1980 P. 0007 - 0007 Finnish special edition: Chapter 2 Volume 2 P. 0159 Greek special edition: Chapter 02 Volume 8 P. 0164 Swedish special edition: Chapter 2 Volume 2 P. 0159 Spanish special edition: Chapter 02 Volume 6 P. 0201 Portuguese special edition Chapter 02 Volume 6 P. 0201 COMMISSION REGULATION (EEC) No 308/80 of 11 February 1980 on the classification of goods under heading No 59.08 of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by Regulation (EEC) No 280/77 (2), and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provision must be made for the classification of products known as "articles of velvet", put up in lengths with threads of polypropylene fibres forming the additional warp to a ground fabric of synthetic textile fibres, the base of which is covered by a polypropylene foil; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 3000/79 (4), includes textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials under heading No 59.08, other textile fabrics and textile articles, of a kind commonly used in machinery or plant, under heading No 59.17 and other made up textile articles (including dress patterns) under heading No 62.05; Whereas these headings are relevant to the classification of the abovementioned "articles of velvet"; Whereas these articles, which take the form of strips of indeterminate length, cannot be considered as "made up" within the meaning of note 6 to Section XI of the Common Customs Tariff, and are therefore excluded from heading No 62.05 ; whereas they do not appear in the restricted list of textile products at note 5 (a) to Chapter 59 ; whereas they are not textile articles of a kind commonly used in machinery or plant of the kind envisaged in note 5 (b) to that Chapter ; whereas consequently they do not fall within heading No 59.17 ; whereas the abovementioned "articles of velvet" must therefore be classified under heading No 59.08; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 Products known as "articles of velvet", put up in lengths with threads of polypropylene fibres forming the additional warp to a ground fabric of synthetic textile fibres, the base of which is covered by a polypropylene foil, shall be classified in the Common Customs Tariff under heading No: 59.08 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 14, 21.1.1969, p. 1. (2)OJ No L 40, 11.2.1977, p. 1. (3)OJ No L 172, 22.7.1968, p. 1. (4)OJ No L 342, 31.12.1979, p. 1.